DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed January 27th, 2021 has been entered. Claims 1 – 3, 5 – 15 and 17 – 19 are pending in the application. 

Drawings
The drawings filed on November 12th 2018 and January 27th, 2021 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 6, 8 – 11, 13 and 17 – 19  are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 5971046) in view of Hahn (US 2004/0140030).
Regarding claim 1, Koch teaches a tire comprising: a pair of bead areas (Fig. 5); a sidewall extending from each respective bead area to a tread (Fig. 5); a carcass extending toroidally between each of the bead areas (Fig. 5); an innerliner (ref. #75) being disposed inwardly of the carcass (Fig. 5); a compound ring (ref. #117) being secured to the innerliner (Col. 6, lines 19 - 20), the compound ring defining a reservoir upon being secured to the innerliner (Fig. 6); a sensor adhesive (epoxy adhesive) being disposed in the reservoir (Col. 
Yet in a similar field of endeavor, Hahn teaches a pneumatic rubber tire with a sensing device on its inner surface (Para. 14). This invention comprises a compound ring (ref. #2) being secured to the innerliner of the tire (Fig. 4), an adhesive ring (ref. #6) in radial alignment with the compound ring and securing the compound ring to the innerliner (Fig. 4, Para. 50), with a sensor (ref. #13) secured to the sensor attachment reservoir (Fig. 4) and the sensor attachment reservoir being free of sensor attachment structures surrounding the compound ring (Fig. 4A).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Koch to include the structure and alignment of the compound and adhesive rings taught by Hahn. The substitution of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 2, Koch in view of Hahn teaches the invention disclosed in claim 1, as described above. Furthermore, Koch teaches a compound ring including a body (ref. #118), with the body providing at least 2 millimeters of clearance around a housing of the sensor (Col. 4, line 16).
Regarding claim 3, Koch in view of Hahn teaches the invention disclosed in claim 1, as described above. Furthermore, Koch shows the height of a body (ref. #118) is at least half of the height of a sensor housing (Fig. 7).
Regarding claim 5, Koch in view of Hahn teaches the invention disclosed in claim 1, as described above. Furthermore, Koch teaches forming an adhesive ring from an un-vulcanized compound (Col. 4, 
Regarding claim 6, Koch in view of Hahn teaches the invention disclosed in claim 5, as described above. Koch teaches slowly curing the adhesive ring on the surface of the innerliner to secure the compound ring to the innerliner (Col. 4, lines 40 - 43). However, it would have been obvious to one of ordinary skill in the art to modify the invention to vulcanize the adhesive ring unto the surface of the innerliner by heating rubber at a higher temperature for a shorter amount of time. One would be motivated to make this modification to streamline the process to save time.
Regarding claim 8, Koch in view of Hahn teaches the invention disclosed in claim 1, as described above. Furthermore, Koch teaches a sensor including a temperature sensor (Col. 4, line 49).
Regarding claim 9, Koch in view of Hahn teaches the invention disclosed in claim 1, as described above. Furthermore, Koch teaches a sensor including an integrated circuit (ref. #34; Col. 4, line 46).
Regarding claim 10, Koch in view of Hahn teaches the invention disclosed in claim 1, as described above. Furthermore, Koch teaches a sensor comprising an antenna (Col. 4, line 59).
Regarding claim 11, Koch in view of Hahn teaches the invention disclosed in claim 1, as described above. Furthermore, Koch teaches a sensor including one of a non-rechargeable or rechargeable battery (Col. 4, line 52).
Regarding claim 13, Koch teaches a method comprising: providing a tire including: a pair of bead areas (Fig. 5); a sidewall extending from each respective bead area to a tread (Fig. 5); a carcass extending toroidally between each of the bead areas (Fig. 5); an innerliner (ref. #75) being disposed inwardly of the carcass (Fig. 5); a compound ring (ref. #117) being secured to the innerliner (Col. 6, lines 19 - 20), the compound ring defining a reservoir upon being secured to the innerliner (Fig. 6); a sensor adhesive (epoxy adhesive) being disposed in the reservoir (Col. 6, line 36); and a sensor (ref. #130) being secured to the tire innerliner by the sensor adhesive 
Yet in a similar field of endeavor, Hahn teaches a pneumatic rubber tire with a sensing device on its inner surface (Para. 14). This invention comprises a compound ring (ref. #2) being secured to the innerliner of the tire (Fig. 4), an adhesive ring (ref. #6) in radial alignment with the compound ring and securing the compound ring to the innerliner (Fig. 4, Para. 50), with a sensor (ref. #13) secured to the sensor attachment reservoir (Fig. 4) and the sensor attachment reservoir being free of sensor attachment structures surrounding the compound ring (Fig. 4A).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Koch to include the structure and alignment of the compound and adhesive rings taught by Hahn. The substitution of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 17, Koch in view of Hahn teaches the invention disclosed in claim 13, as described above. Koch teaches slowly curing the adhesive ring on the surface of the innerliner to secure the compound ring to the innerliner (Col. 4, lines 40 - 43). However, it would have been obvious to one of ordinary skill in the art to modify the invention to vulcanize the adhesive ring unto the surface of the innerliner by heating rubber at a higher temperature for a shorter amount of time. One would be motivated to make this modification to streamline the process to save time.
Regarding claim 18, Koch in view of Hahn teaches the invention disclosed in claim 13, as described above. Furthermore, Koch teaches the step of pre-heating the tire before disposing the sensor adhesive in the reservoir (Col. 5, line 13).
Regarding claim 19, Koch in view of Hahn teaches the invention disclosed in claim 13, as described above. Furthermore, Koch anticipates the step of post-conditioning the tire after the step of securing the sensor to the tire innerliner (Col. 3, line 16).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koch and Hahn as applied to claim 1 above, and further in view of Frey (US 5749984).
Regarding claim 7, Koch in view of Hahn teaches the invention disclosed in claim 1, as described above. However, these references do not teach a piezoelectric sensor.
Yet in a similar field of endeavor, Frey discloses a tire sensor (ref. #50) positioned on an inside surface of a tire (Col. 7, line 3; Fig. 1b). Frey also teaches using a piezoelectric sensor to gather information from the inner surface of the tire (Col. 6, line 26; Col. 6, line 43).
Thus, it would have been obvious to one of ordinary skill in the art at the time to use a piezoelectric sensor in the invention taught by Koch and Frey. One would be motivated to make this modification to measure a change in stress at a given section of tire over time (Frey: Col. 1, line 64).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koch and Hahn as applied to claim 1 above, and further in view of Bridgestone (US 5562787).
Regarding claim 12, Koch in view of Hahn teaches the invention disclosed in claim 1, as described above. However, Koch these references do not teach a sensor that includes information for identification of a tire.
Yet, in a similar field of endeavor, Bridgestone discloses a sensor secured to the inner wall of a pneumatic tire (Fig. 1). This sensor is capable of providing information for identification of the tire (Col. 2, line 16).
Thus, it would have been obvious to one of ordinary skill in the art at the time to modify the sensor taught by Koch and Hahn to receive information for the identification of a tire, as .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch and Hahn as applied to claim 13 above, and further in view of Bridgestone (US 5562787).
Regarding claim 14, Koch in view of Hahn teaches the invention disclosed in claim 13, as described above. However, these references do not teach cleaning the innerliner before securing the compound ring.
Yet, in a similar field of endeavor, Lettieri relates to the installation of a tire sensor or monitoring system into a tire and, more specifically, to tire surface preparation and apparatus for sensor, tag, or antenna installation (Para. 1). Furthermore, Lettieri teaches cleaning the surface of the tire where the sensor’s apparatus will be bonded (Para. 24).
So, it would have been obvious to one of ordinary skill in the art to clean the innerliner taught by Koch and Hahn before securing the compound ring. One would be motivated to make this modification to remove any excess materials from the surface of the innerliner before attaching the compound ring.
Regarding claim 15, Koch in view of Hahn and Lettieri teaches the invention taught in claim 14, as described above. Furthermore, Lettieri teaches the step of cleaning includes laser cleaning the surface (Para. 27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743